Citation Nr: 0432242	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-11 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable rating for service-connected 
malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from October 1944 to June 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDING OF FACT

The evidence shows that malaria is not active; there are no 
ascertainable residuals of malaria at this time.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for malaria 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.31, 4.88b, Diagnostic Code 6304 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, was signed into law in November 
2000, and has been codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The legislation provides, among 
other things, for enhanced notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
decision by the VA agency of original jurisdiction, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or state 
something to the effect that the claimant should give us 
"everything you've got" pertaining to the claim(s).  

In the instant case, the agency of original jurisdiction 
decision (the RO) notified the veteran of the passage of the 
VCAA and of the information and evidence not of record that 
was necessary to substantiate the claim, by letter of 
November 2001.  The agency of original jurisdiction issued 
the notification letter prior to the initial adverse 
determination in the matter, which took place in October 
2002.  

This letter notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, service department, Social Security, 
and other federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help by obtaining that 
evidence.  The letter requested the veteran to submit any 
evidence in his possession in support of his claim.  

In addition, the RO notified veteran the reasons why he was 
not entitled to a compensable disability rating in the 
October 2002 rating decision, a March 2003 statement of the 
case (SOC), and a December 2003 supplemental statement of the 
case (SSOC).  The SOC and SSOC also fully described the laws 
and regulations pertaining to entitlement to the benefit 
sought, and included a detailed explanation as to why the 
veteran had no entitlement under the applicable laws and 
regulations based upon the evidence provided and secured.  
The duty to notify the veteran has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  As to this 
requirement, in the present case the veteran has provided 
private medical treatment records in support of his claim.  
He has also submitted a copy of a medical article in support 
of his claim.  The evidence shows that there are no VA 
medical treatment records.  Neither the veteran nor his 
representative has identified any other pertinent medical 
treatment or other evidence that would support his claim.  

In this case the veteran underwent a VA medical examination 
in March 2002.  Laboratory testing showed no malarial 
parasites, and the VA physician stated that there was no 
evidence of malarial sequelae.  The Board also notes that the 
private medical records dated in September 2003 also show the 
veteran had no malarial parasites.  The Board finds that 
additional development is not necessary to make a decision on 
the claim in this case.  The medical evidence contained in 
the above examination reports demonstrates that there is no 
reasonable possibility that any further assistance VA would 
provide to the claimant would substantiate the claim.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  
Consequently, no further development is necessary for 
resolution of the claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Legal Criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected malaria, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The present level of disability is of primary concern in a 
claim for an increased rating; the more recent evidence is 
generally the most relevant in such a claim, as it provides 
the most accurate picture of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under the Schedule for Rating Disabilities, a 100 percent 
rating for malaria is assigned when there is an active 
disease process.  38 C.F.R. § 4.88b, Diagnostic Code (DC) 
6304.  The diagnosis of malaria depends on the identification 
of the malarial parasites in blood smears.  Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, malaria is to be rated as residuals such 
as liver or spleen damage under the appropriate system.  See 
DC 6304, Note.  

Where the schedule does not provide a zero percent evaluation 
for a particular diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran seeks a compensable disability rating for his 
service-connected malaria.  He contends that he has had four 
relapses since active service.  He maintains that the last 
such attack occurred in 1970.  He argues that the March 2002 
VA examination findings are inaccurate because one cannot 
detect parasite residuals of malaria in the blood unless the 
patient is having an attack.  He also argues that the private 
medical records do not show malarial parasites because the 
staff waited too long after his chills and shaking to draw 
his blood.  He argues that he should be receiving a 
compensable disability rating for his service-connected 
malaria.  

For the reasons articulated herein, the Board finds that the 
competent medical evidence of record demonstrates that the 
veteran is not entitled to a compensable disability rating 
for his service-connected malaria.  

During the March 2002 VA examination, the veteran stated that 
his last malarial attack occurred in 1970.  On physical 
examination the veteran did not appear anemic.  He did not 
have any icterus.  There was no heart murmur or enlargement.  
The lungs were clear.  His abdomen did not manifest any 
splenomegaly or hepatomegaly.  There were no ascites.  There 
was no lymphadenopathy anywhere.  The veteran's temperature 
was also normal at that time.  The physician stated that the 
current laboratory studies were normal.  The diagnosis was 
history of malaria without evidence of recent attacks or any 
acute attacks at that time.  The physician also stated that 
there was no evidence of malarial sequelae.  

The evidence shows the veteran went to a private hospital's 
emergency room in September 2003 for complaints of abdominal 
pain and shaking.  He reported a history of recurrent 
malarial attacks up until 1970.  Physical examination showed 
the heart, lungs, and abdomen was within normal limits.  His 
temperature was 98.5. The veteran underwent laboratory 
studies which included a malarial smear.  There were no 
parasites seen.  The clinical impression was "rule out" 
malarial flare-up, and the examiner reported that examination 
was normal at that time.  

The above medical evidence clearly shows that the veteran's 
malaria is not active.  It shows that the blood smears were 
negative and there was no residual, such as splenomegaly or 
hepatomegaly.  While the veteran has submitted medical 
articles on malaria and its treatment, this general evidence 
does not establish that this particular veteran's malaria is 
active or that he currently has any compensable disabling 
residuals.  

The Board has carefully considered the veteran's written 
statements.  However, while a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity is not 
probative evidence because only someone medically qualified 
by knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, may provide evidence 
regarding medical knowledge.  See Bostain v. West, 11 Vet. 
App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Therefore, his argument that the medical findings are 
inaccurate because one cannot detect parasite residuals of 
malaria in the blood unless a patient is having an attack 
does not constitute competent medical evidence.  

Moreover, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  For that reason, as noted 
above, the veteran's lay assertions as to the severity of his 
disability must be considered less probative than the 
findings of skilled professionals set forth above. 

The Board finds that the competent evidence shows that 
malaria is not active and there are no ascertainable 
residuals of malaria at this time.  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim for a compensable evaluation.  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no 
contention, and no showing by the veteran, that his service-
connected malaria has resulted in marked interference with 
his employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable disability rating for malaria is denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



